DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15, 17- 20, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Landru, US Patent 8,614,501 (newly submitted) in view of Ishikawa et al, US Patent Application Publication 2018/0033681 and Faure et al, US Patent Application Publication 2006/0091400 (both as cited in previous Office Action).



Regarding claim 14, Landru teaches a method for producing a semi-conductor-on-insulator type multilayer stack, the method comprising providing a support substrate 101, the support substrate comprising a superficial layer of a semi-conductive material (silicon, column 3, line 50), then performing an ion implantation with ions 10 selected from among noble and hydrogen gas ions, the ions being implanted in a buried portion 102 of the superficial layer of the support substrate at a depth P1 of the surface of the superficial layer, so as to form a layer 103 enriched with at least one gas, formed from said ions, in said buried portion, said layer enriched with at least one gas being configured to form a porous semi-conductive material layer 104/103 (figures 1A and 1B), after the performing the ion implantation, thermally oxidating at least one superficial portion of the superficial layer, to form an oxide layer 105 extending from the surface of the superficial layer of the support substrate, the oxidation and the implantation of ions being configured such that the oxide layer and the layer enriched with at least one gas are juxtaposed, wherein the ion implantation in the buried portion of the superficial layer of the support substrate precedes the thermal oxidation of the superficial portion of the superficial layer of the support substrate (figure 1B).

Landru fails to teach the superficial layer is a monocrystalline, providing a donor substrate, the donor substrate comprising a superficial donor layer, having a surface,  and assembling the support substrate and of the donor substrate.

However, Landru does teach that this composite structure may be used to form a structure in a generally-known manufacturing process which includes a layer of the support structure is releasable by mechanical fracture at the insulating layer including the cavities in order to transfer said layer to another substrate (See column 7, line 66 to column 8, line 2). The refence of Ishikawa teaches this generally-known transfer manufacturing process in a donor structure 11 with a superficial donor layer 12 having a surface is assembled on the support substrate 1, which contains a layer 7 enriched with at least one gas and an oxide layer 3.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishikawa with that of Landru because the reference of Ishikawa teaches a generally-known layer transfer method that may be used with the disclosed composite structure of Landru.

Landru and Ishikawa fail to teach the superficial layer is a monocrystalline,

Faure the superficial layer 11 is a monocrystalline (figure 1 and [0031-00302]) by teaching that the support substrate may be made of monocrystalline silicon material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faure with that of Landru and Ishikawa because monocrystalline silicon is one of several generally known materials that are used in the art to make a support substrate.

Regarding claim 15, Landru teaches the method is exempt from a polishing of the surface of at least one from among the superficial layer of the support substrate and the superficial donor layer of the donor substrate, prior to the assembly of the support substrate and of the donor substrate (since Landru does not state that the superficial donor is polished, Ishikawa meets the limitation of this claim).

Regarding claim 17, Landru teaches comprising a thermal annealing of the support substrate following the ion implantation in the buried portion of the superficial layer of the support substrate (figure 1B)

Regarding claim 18, Landru, Ishikawa and Faure fail to teach thermal annealing comprises an exodiffusion annealing to discharge the at least one gas from said enriched layer  (see column 4, lines 1-20, in which the microcavities are formed due to the exodiffusion of the helium gas from the enriched layer). 

Regarding claims 19, Landru and Ishikawa fail to teach the ion implantation in the buried portion of the superficial layer of the support substrate is carried out at an implantation energy comprised between 0.5 keV and 1 MeV.
However, it has been held that the ion implantation energy will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the ion implantation energy claimed and the Prior Art shows implantation energy of 10-200 kEV (Landru, column 3, lines 38-40) it would have been obvious to one of ordinary skill in the art to select a suitable ion implantation in the method of Landru, Ishikawa, and Faure

The specification contains no disclosure of either the critical nature of the claimed ion implantation energy or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 20, Landru teaches the ion implantation in the buried portion of the superficial layer of the support substrate is carried out at an implantation energy comprised between 1 to 200keV (column 3, lines 38-40).

Regarding claims 26 and 27, while Landru teaches the thermal oxidation forming the oxide layer forms a juxtaposition interface with the layer enriched with at least one gas, wherein at least one portion of the layer enriched with at least one gas is oxidized, Landru, Ishikawa, and Faure fail to teach the juxtaposition interface has a thickness of between 3nm and 100nm

However, it has been held that the thickness of the interface between the enriched layer and the oxide will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the interface between the enriched layer and the oxide claimed and the Prior Art shows the oxide and the enriched layer are adjacent to each other, it would have been obvious to one of ordinary skill in the art to select a suitable the thickness of the interface between the enriched layer and the oxide in the method of Landru, Ishikawa, and Faure.

The specification contains no disclosure of either the critical nature of the claimed the thickness of the interface between the enriched layer and the oxide or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Claims 21- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landru, Ishikawa and Faure as applied to claim 14 above, and further in view of Usenko et al, US Patent Application Publication 2016/0276209 (herein referred to as (“Usenko209”) or Usenko, US Patent 6,352,909 (herein referred to as “Usenko’909”, all as cited in previous Office Action).

Regarding claims 21 and 22, Landru, Ishikawa and Faure fail to teach the method comprises several ion implantations, preferably successive, wherein the several ion implantations preferably successive.

However, the reference of Landru does teach a microbubble layer that is formed during an ion implantation process. Usenko’209, which teaches that a microbubble layer, which is what is taught in Landru, may be formed by performing several ion implantations, preferably successive, wherein the several ion implantations preferably successive to form IMD1-4 layers. The result is a microbubble layer that is thermally stable and preserve the charge trapping effectiveness and significantly improve the performance of completed device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Usenko’209 with that of Ishikawa and Faure because performing multiple implantations to form a charge trap layer results in a thermally stable charge trap layer and preserves the charge trapping effectiveness and significantly improve the performance of completed device.

In addition, Usenko’909 teaches forming a microbubble layer using successive ion implantations of boron and hydrogen (column 1, lines 46-54), which has an advantage of using less implantation dosage, thereby reducing manufacturing costs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Usenko’909 with that of Landru, Ishikawa and Faure because using a two-species implantation process has an advantage of using less implantation dosage, thereby reducing manufacturing costs

Regarding claim 23, Usenko’909 teaches the chemical elements of the ions and/or the relative proportions between ions of different chemical elements vary between the different ion implantations (column 1, lines 49-50).

Regarding claim 24, Usenko’209 teaches at least one from among the several ion implantations is carried out at a different implantation depth with respect to the implantation depths of the other ion implantations (figure 5 and [0042]).

Regarding claim 25, Usenko’209 teaches at least one from among the several ion implantations is configured to implant a different dose with respect to the implanted doses of the other ion implantations [0042].

Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 14-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899